DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: each clause following a colon should be indented further than the line including the colon.  For example, every clause that is considered what the rotary unit comprises should be indented further than the ‘wherein’ clause “the rotary unit comprises:” recited in Line 11.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: while it is understood that “the other end” recited in Line 21 is another end or a second end relative to the previously recited “one end” of the first flow path, Examiner suggests using a first end and a second end to describe the two ends of the first flow path to clarify any possible antecedent basis issue.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a fixing unit . . . configured such that the fixing unit is clamped with or unclamped from the rotary unit by a rotation of the rotary unit” in Lines 8-9.  It is unclear how the fixing unit is configured that it clamps with or unclamps from the rotary unit based upon the rotation of the rotary unit.  Appropriate correction required.
Claim 1 recites “in order to allow or cut off a supply of pressure required for an operation of the operational unit, respectively” in Lines 9-10.  It is unclear how the term “respectively” is to be interpreted here and how it further describes/limits the clause.  Appropriate correction required.
Claim 1 recites “clamped with or unclamped from the main body part by a rotation of the turret and a forward movement or a rearward movement of the housing part with respect to the main body part, respectively” in Lines 25-27.  It is unclear whether the rotation of the turret recited here is the same or different than the rotation recited in Line 9.  It is also unclear how the term “respectively” is to be interpreted here and how it further describes/limits the clause.  Appropriate correction required.
Claim 1 recites “allow the first flow path and the third flow path to communicate with each other or to block the communication between the first flow path and the third flow path, respectively” in Lines 46-48.  It is unclear how the term “respectively” is to be interpreted here and how it further describes/limits the clause.  Appropriate correction required.
Claim 1 recites “allow the second flow path and the fourth flow path to communicate with each other or to block the communication between the second flow path and the fourth flow path, respectively” in Lines 57-59.  It is unclear how the term “respectively” is to be interpreted here and how it further describes/limits the clause.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20160128102) in view of Lai (US Patent No. 10,150,193).
(Claim 1) Kim discloses a turret tool post for a machine tool (101), the turret tool post comprising: a tool post body (Fig. 1 - body on which the fixing unit 400 is installed); a turret (100) installed on the tool post body and configured to receive a plurality of tools (Fig. 1 and under Description of Embodiments on page 2 of the translation describing the turret configured to receive a plurality of tools); a drive unit (200) installed on the tool post body and configured to provide rotational power to the turret (100) (Description of Embodiments on page 2 of the translation describing the drive unit 200); a rotary unit (300) installed on a part of the turret (100) configured such that the rotary unit is rotated together with the turret (100) and is coupled to an optional unit (Fig. 1 depicting the area 301 in which an optional unit is capable of being coupled to the rotary unit 300); and a fixing unit (400) installed on the tool post body and configured such that the fixing unit is clamped with or unclamped from the rotary unit by a rotation of the rotary unit (300), respectively, in order to allow or cut off a supply of pressure required for an operation of the optional unit (page 3 of the translation describing the supply of pressure necessary to operate an optional unit, in this case a tool).
The rotary unit (300) comprises: a base part fastened to the turret (100) (See modified Fig. 1); and a main body part provided at one side of the base part and to which the optional unit is detachably coupled (annotated Fig. 1).

    PNG
    media_image1.png
    505
    684
    media_image1.png
    Greyscale

Kim further discloses the main body part comprising: a first flow path penetratively formed in the main body part; a first fitting part protruding from a front side of the main body part so as to communicate with one end of the first flow path (303) and connected to the optional unit (annotated Fig. 4 depicting the first fitting part, front side of the main body part, and one end of the first flow path and see page the end of page 3 and page 4 describing the communication of the first fitting part and the first flow path 303).  Although Kim suggests a first coupling, Kim does not specifically disclose a first coupling formed at a rear side of the main body part so as to communicate with the other end of the first flow path.

    PNG
    media_image2.png
    416
    642
    media_image2.png
    Greyscale

Lai teaches a coupling so as to communicate with the other end of the flow path (annotated Fig. 18 below).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the modified connection the connection between the first and third flow paths of Kim with a first coupling as taught by Lai in order to provide further means to connect the first and third flow paths for properly provide hydraulic pressure to the rotary unit.

    PNG
    media_image3.png
    333
    425
    media_image3.png
    Greyscale


Kim further discloses the fixing unit (400) comprising a housing part installed on the tool post body (annotated Fig. 1 depicting the fixing unit and the housing part installed on the tool post body); a clamping part clamping part formed at a front side of the housing part and configured to be clamped with or unclamped from the main body part by a rotation of the turret and a forward or rearward movement of the housing part (annotated Fig. 5 depicting the clamping part and housing part); and a pressure supply part formed at a rear side of the housing part and having a hydraulic pressure supply part for supplying hydraulic pressure to the optional unit, and a pneumatic pressure supply part for supplying pneumatic pressure (annotated Fig. 5 depicting where the hydraulic pressure supply part and pneumatic pressure supply part supply hydraulic and pneumatic pressure, and page 2 and 3 of translation describing the hydraulic supply and page 4 of the translation describing the pneumatic supply, both not shown in the images).

    PNG
    media_image4.png
    449
    710
    media_image4.png
    Greyscale


The modified Kim device further discloses the housing part comprising: a cylinder (410) having a first fluid inlet groove and a second fluid inlet groove in the housing part and configured to move forward or rearward toward the main body part (annotated Fig. 3 depicting the cylinder and the first and second fluid inlet groove, and the end of page 2 and beginning of page 3 of translation describing the movement of the cylinder 410); a cylinder block configured to surround the cylinder and having a forward pressure supply part (461) for supplying pressure to move the cylinder (410) forward, and a rearward pressure supply part (462) for supplying pressure to move the cylinder (410) rearward (annotated Fig. 3 depicting the cylinder block, and page 3 of translation describing the forward pressure supply part, the rearward pressure supply part, and the movement of the cylinder 410); and a third flow path penetratively formed in the housing part (annotated Fig. 3 depicting the third flow path part).

    PNG
    media_image5.png
    595
    703
    media_image5.png
    Greyscale


The modified Kim device further discloses the clamping part comprising: a third coupling connected to one end of the third flow path and configured to be clamped with or unclamped from the first coupling (annotated Fig. 3 depicting the third coupling) by the rotation of the rotary unit and a forward or rearward movement of the cylinder (410) to allow the first flow path (303) and the third flow path to communicate with each other or to block the communication between the first flow path and the third flow path (annotated Fig. 3 and page 3 of translation describing the connection between the first and third flow path to communicate with each other by the forward and rearward movement of the cylinder 410).
The modified Kim further discloses the main body part further comprises: a second flow path (302) spaced apart from the first flow path and penetratively formed in the main body part (annotated Fig. 4 depicting the main body and the second flow path 302 spaced apart from the first flow path 303); a second fitting part protruding from a front side of the main body part so as to communicate with one end of the second flow path (302) and connected to the optional unit (annotated Fig. 4 depicting the second fitting part, the front side of the main body part, and the second flow path 302 and see page 4 of the translation describing the communication of the second fitting part and the second flow path 302); wherein the housing part further comprises a fourth flow path spaced apart from the third flow path and penetratively formed in the housing part (annotated Fig. 3 depicting the fourth flow path spaced from the third flow path), and wherein the clamping part further comprises a fourth coupling connected to one end of the fourth flow path and configured to be clamped with or unclamped from the second coupling by the rotation of the rotary unit and the forward or rearward movement of the cylinder to allow the second flow path (302) and the fourth flow path to communicate with each other or to block the communication between the second flow path and the fourth flow path (annotated Fig. 4 depicting the fourth coupling and page 3 of translation describing the connection between the second and fourth flow path to communicate with each other by the forward and rearward movement of the cylinder 410).  Although Kim suggests a second coupling, Kim does not specifically teach a second coupling formed at a rear side of the main body part so as to communicate with the other end of the second flow path.  However, as previously discussed in the rejection of claim 3, Lai teaching a coupling between flow paths, and it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the second and fourth flow path of Kim to provide a second coupling as taught by Lai. Doing so would provide further means to connect the second and fourth flow paths in order to properly provide hydraulic pressure to the rotary unit.
(Claim 8) Kim as modified teaches the turret tool post of claim 7, Lai further teaches wherein the coupling comprise an elastic member (451) for sealing the first coupling (See paragraph 28 describing the elastic member provided for sealing the coupling the turret is rotated).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second couplings to further provide an elastic member, as taught by Lai. Doing so would seal the first and second couplings from leakage in the first and second flow path when the turret is being rotated.  Therefore, from this modification and the modifications of the first and second couplings, Kim as modified teaches the first and second coupling comprising an elastic member for sealing the first and second elastic member when the first and third coupling are unclamped and the second and fourth coupling are unclamped as the cylinder moves rearward.
Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive.  Applicant argues that the tool post body is not identified in the Action, which makes the rejection improper.  Then Applicant contends that the fixed unit of Kim does not clamp/unclamp from the rotary unit.  Applicant also sets forth several issues with the prior art that allegedly are solved by the disclosed invention of the present application.  Examiner disagrees.
The rejection explicitly states that the fixing unit is installed on the tool post body.  This feature is clearly illustrated in Figure 1.  Turning to the fixing unit being clamped/unclamped with the rotary unit, it isn’t clear how Applicant states  that the fixed unit fixes to the rotary unit but at the same time does not meet the claimed limitation.  The rotary unit is clamped when rotated into position relative to the fixed unit.  As such, the prior art of record reads upon the claimed limitation.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “problems” listed on page 12 of Applicant arguments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722